Citation Nr: 0937009	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  96-18 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound to the left thigh.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder with 
scarring.

3.  Entitlement to a compensable rating for the residuals of 
a right ankle fracture prior to September 11, 1996.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture from September 11, 1996.

5.  Entitlement to a compensable rating for residuals of a 
right thigh furuncle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1966 to February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1980 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2002, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judges.  A copy of the transcript of that 
hearing is of record.  The case was remanded for additional 
development in November 2002 and May 2006.

Records show the Veteran failed to appear for a scheduled 
personal hearing in July 2004.  Therefore, his request for an 
additional personal hearing is considered as having been 
withdrawn.  See 38 C.F.R. § 20.702 (2008).  The Board notes 
that by correspondence dated in March 2009 the Veteran 
withdrew his appeal for entitlement to service connection for 
posttraumatic stress disorder.

The Board notes that the Veteran has also raised the issue of 
entitlement to service connection for non-Hodgkin's Lymphoma 
and that his statements may be construed as raising claims 
for entitlement to service connection for residuals of a left 
femur fracture, left hip arthritis, and left 
acromioclavicular joint arthritis.  The Board finds that in 
light of recent medical etiology opinions these claims are 
inextricably intertwined with the left thigh and left 
shoulder increased rating issues on appeal.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that a claim that is inextricably 
intertwined with another claim which remains undecided and 
pending before VA must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  Therefore, these matters are addressed in the remand 
section at the end of this decision.  

In its May 2006 and November 2002 remands the Board referred 
to the RO the issue of whether adequate notice had been 
provided as to a December 4, 1980, denial of entitlement to 
service connection for low back strain and residuals of 
bronchopneumonia.  There is no indication this matter was 
subsequently addressed by the RO and the issue is again 
referred to the AMC/RO for appropriate action.  This is 
notice to the AMC/RO that this issue must be addressed in a 
timely manner.

The Board referred several other matters for appropriate 
action in May 2006 and November 2002 and there is also no 
indication that any action as to these matters has been 
taken.  The issues previously referred include entitlement to 
an earlier effective date for a grant of service connection 
for a left wrist condition, entitlement to a separate 
evaluation for a tender and painful scar of the left wrist as 
a residual of a shell fragment wound of that wrist, 
entitlement to service connection for low back disability 
secondary to service-connected disability, entitlement to an 
earlier effective date for a grant of service connection for 
hypertension, entitlement to service connection for a right 
knee disability secondary to the gait disturbance caused by 
service-connected left knee and ankle disabilities, 
entitlement to an evaluation in excess of 20 percent for 
ventral/umbilical hernia, entitlement to a compensable rating 
for a hiatal hernia secondary to service-connected ventral 
hernia, entitlement to a compensable rating for hearing loss 
in the right ear, and entitlement to a rating in excess of 10 
percent for traumatic sensory neuropathy of the external 
cutaneous nerve of the left thigh.  These issues are again 
referred to the RO.  This is notice to the AMC/RO that these 
issues must be addressed in a timely manner.

The issues of entitlement to a rating in excess of 30 percent 
for the residuals of a gunshot wound to the left thigh and 
entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound to the left shoulder with 
scarring are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The residuals of a right ankle fracture were manifested 
by synovitis upon VA examination on August 10, 1994.  

3.  The residuals of a right ankle fracture after August 10, 
1994, are manifested by minimal degenerative osteoarthritis 
by X-ray examination with no more than moderate limited ankle 
motion.

4.  The residuals of a right thigh furuncle scar are 
manifested by evidence of pain during cold and damp weather.


CONCLUSIONS OF LAW

1.  The criteria for an increased 10 percent rating for the 
residuals of a right ankle fracture effective from August 10, 
1994, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a right ankle fracture after August 10, 1994, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).

3.  The criteria for an increased 10 percent rating for a 
right thigh furuncle scar effective from February 21, 2007, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in a June 2006 letter.  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in June 2006.  

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Right Ankle Disability

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
502
0
 Synovitis.

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5020 (2008)

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).


 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, service treatment records show the Veteran was 
treated for a right ankle fracture in April 1970 and a left 
ankle fracture in 1971.  Records show the ankle fracture 
healed without complication.  Subsequent examinations 
revealed no abnormalities to the lower extremities.  

VA examination in May 1980 noted a history of a right ankle 
fracture with a normal range of motion.  There was no 
swelling or deformity.  It was noted that X-rays revealed an 
old healed fracture.  

VA examination on August 10, 1994, revealed no bony 
abnormality to the ankles.  Range of motion studies revealed 
dorsiflexion to 5 degrees, plantar flexion to 35 degrees, 
forefoot inversion to 15 degrees, and forefoot eversion to 5 
degrees.  On squatting there was 1+ pain to both ankles.  The 
diagnoses included chronic synovitis of the ankles.  X-ray 
examination revealed some soft tissue swelling, bilaterally, 
but no definite loose bodies in the right ankle joint.  

On VA examination in September 1996 the Veteran complained of 
persistent right ankle swelling with occasional aching and 
minimal pain.  The examiner noted varicose veins to the lower 
extremities with swelling to the ankles.  There were no other 
deformities to the ankles.  Range of motion studies revealed 
dorsiflexion to 30 degrees and plantar flexion to 40 degrees.  
It was noted that subtalar motion was good.  An X-ray 
examination revealed minimal bilateral degenerative 
osteoarthritis.  

On VA examination in February 2007 the Veteran complained of 
right ankle swelling with pain estimated as three to six 
level on a ten point scale precipitated by cold, damp 
weather.  The examiner noted there was no evidence of edema, 
effusion, tenderness, guarding, redness, heat, instability, 
weakness, abnormal movement, or spasm.  Range of motion 
revealed dorsiflexion to 20 degrees, plantar flexion to 
45 degrees, inversion to 20 degrees with pain on motion, and 
eversion to 16 degrees with pain on motion.  X-rays revealed 
a small bony density in the inferior aspect of the medial 
malleolus possibly representing an old chip fracture.  

Based upon the evidence of record, the Board finds that the 
Veteran's residuals of a right ankle fracture were manifested 
by synovitis upon VA examination on August 10, 1994.  The 
examination findings include diagnosis of synovitis and 
demonstrate a limitation of right ankle motion sufficient for 
a compensable rating.  Therefore, an increased 10 percent 
rating for the residuals of a right ankle fracture is 
warranted effective from August 10, 1994.

The Board finds, however, that the Veteran's residuals of a 
right ankle fracture after August 10, 1994, are manifested by 
minimal degenerative osteoarthritis by X-ray examination with 
no more than moderate limited ankle motion.  Although his 
report of swelling and occasional pain is found to be 
credible, there is no objective medical evidence of a marked 
limitation of ankle motion including as a result of pain and 
dysfunction.  Therefore, entitlement to a rating in excess of 
10 percent for the residuals of a right ankle fracture after 
August 10, 1994, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for an increased rating.

Left Thigh Scar Disability

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  The additions and revisions include provisions that a 
Veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008, can request 
review irrespective of whether the disability has increased 
since the last review.  VA will review that Veteran's 
disability rating to determine entitlement to a higher rating 
as a claim for an increased rating for purposes of 
determining the effective date of any award; however, in no 
case will the award be effective before October 23, 2008.  
Id.  Where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

In this case, service treatment records show the Veteran 
underwent incision and drainage of a furuncle to the right 
thigh in July 1976.  There is no evidence of any subsequent 
treatment.  

A February 21, 2007, VA examination report noted the Veteran 
complained of pain in the area of his right furuncle scar 
estimated as three on a ten point scale during cold and damp 
weather.  The examiner stated there was no evidence of a scar 
to the right thigh, but found the Veteran's ongoing symptoms 
were as likely as not secondary to his right thigh furuncle.
Based upon the evidence of record, the Board finds the 
Veteran's residuals of a right thigh furuncle scar are 
manifested by evidence of pain during cold and damp weather.  
Although the February 2007 VA examiner found no evidence of a 
present scar, the Veteran's reported symptoms of pain during 
cold and damp weather were as likely as not secondary to the 
right thigh furuncle for which he received treatment during 
active service.  These symptoms are found to be analogous to 
painful superficial scarring.  Therefore, an increased 10 
percent rating is warranted effective from February 21, 2007.


ORDER

Entitlement to a 10 percent rating for the residuals of a 
right ankle fracture effective from August 10, 1994, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to a rating in excess of 10 percent for the 
residuals of a right ankle fracture after August 10, 1994, is 
denied.

Entitlement to a 10 percent rating for residuals of a right 
thigh furuncle scar effective from February 21, 2007, is 
granted, subject to the regulations governing the payment of 
monetary awards.


REMAND

A review of the record shows the Veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his claims in June 2006.  He was 
also notified that the VCAA applied to all elements of a 
claim at that time.  Additional VCAA notice should be 
provided to the Veteran as required.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). 

In this case, the Board notes that claims for entitlement to 
service connection for non-Hodgkin's Lymphoma, residuals of a 
left femur fracture, left hip arthritis, and left 
acromioclavicular joint arthritis are inextricably 
intertwined with the issues remaining on appeal.  A February 
2007 VA examiner found that past symptoms were likely related 
to a left thigh shrapnel injury, but that current symptoms 
were secondary to a pathological left femur fracture due to 
non-Hodgkin's lymphoma.  It was also noted that ongoing 
symptoms were more likely due to left shoulder dislocation 
and shrapnel injury than to degenerative arthritis.  In an 
addendum the examiner stated it was unlikely that 
degenerative arthritis was secondary to retained shrapnel, 
but did not address whether the Veteran's left 
acromioclavicular joint arthritis was incurred as a result of 
his shoulder dislocation in service.  The Board also notes 
that the examiner did not identify the specific symptoms felt 
to be attributable to the Veteran's service-connected left 
thigh and left shoulder disabilities and did not address 
pertinent medical evidence dated in December 2005 indicating 
advanced degenerative arthritis of the left hip joint with a 
piece of shrapnel adjacent to the greater trochanteric bone.  
The Board finds that the left shoulder and left thigh 
symptoms apparently attributable to the unadjudicated claims 
are inextricably intertwined with the symptoms associated 
with the service-connected disabilities.  Therefore, the 
issues of entitlement to service connection for non-Hodgkin's 
Lymphoma, residuals of a left femur fracture, left hip 
arthritis, and left acromioclavicular joint arthritis should 
be adequately developed and adjudicated prior to a 
determination as to the issues on appeal.  An additional 
medical opinion is required to distinguish any present 
symptoms found to be related to a nonservice-connected 
disability from the service-connected disorders.



Accordingly, the case is REMANDED for the following:

1.  The issues of entitlement to service 
connection for non-Hodgkin's Lymphoma, 
residuals of a left femur fracture, left 
hip arthritis, and left acromioclavicular 
joint arthritis should be adequately 
developed and adjudicated.  The Veteran 
and his representative must be notified 
of any decision and of his appellate 
rights.  If a timely notice of 
disagreement is filed, the Veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

2.  Thereafter, the Veteran should be 
scheduled for a VA muscle injuries 
examination for opinions as to the 
current nature and extent of his service-
connected left shoulder and left thigh 
disabilities.  The examiner should 
identify all present manifestations of 
the service-connected disability.  The 
examination should be performed in 
accordance with the guidelines 
established in VA's worksheets for muscle 
examinations.  

The examiner should also provide a full 
description of the effects of the 
service-connected disability upon the 
Veteran's employment.  Particular 
emphasis should be placed upon any 
manifest limitation of employment alleged 
by the Veteran.

The claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
	MARK D. HINDIN	R. F. WILLIAMS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


